DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 10/6/2022 is acknowledged.
Regarding the species election requirement, applicant has elected the species as recited in claims 11 and 14 respectively.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (with respect to the species election requirement), the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-20 are pending in the application.  Claims 12, 15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-11, 13-14 and 16-17 are currently under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11, 13-14 and 16-17 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 1 recites the limitation “next-generation sequencing” in line 7 (emphasis provided).  Since sequencing technologies evolve over time, what’s regarded as “next-generation sequencing” would change over time.  Thus, the limitation “next-generation sequencing” renders the claim indefinite.  Claims 3-11, 13-14 and 16-17, each of which depends from claim 1, are also rejected for the same reason.
(2).	The term “about” as recited in claims 1 (see line 5), 2 (see line 5), 4 (see lines 1-2) and 5 (see line 1) is a relative term which renders the claims indefinite.  The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 3, 6-11, 13-14 and 16-17, each of which depends from claim 1, are also rejected for the same reason.  For purposes of current examination, the term “about” is being construed broadly.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-5, 8-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Medical Journal 2014, 127(5):971-972) in view of Hosomichi et al. (BMC Genomics 2013, 14:355).
Regarding claims 1-2
Chen et al. teach, throughout the whole document, a method of genotyping of both alleles of the glycosyltransferase (ABO) locus of a subject, comprising: amplifying a sample of human genomic DNA encoding a region comprising exon 6 and exon 7 of both alleles of the ABO locus, thereby forming a plurality of amplicons (see page 971, column 1, paragraph 3; page 971, paragraph bridging columns 1-2); sequencing the amplicons using Sanger-based sequencing (via using ABI PRISM 3730XL Genetic Analyzer) (see page 971, column 2, paragraph 2); comparing the sequence(s) to a library of reference genomic sequences encoding a region comprising exon 6 and exon 7 of the ABO locus and identifying the sequence(s) as either (i) a sequence encoding a region comprising a known exon 6 and exon 7 of the ABO locus, or (ii) a sequence encoding a region comprising a novel exon 6 and/or exon 7 of the ABO locus (see page 972, column 1, paragraph 3).  Chen et al. do not teach phase-defined genotyping of both alleles by using next-generation sequencing such as sequencing-by-synthesis.
However, Hosomichi et al. teach a method of phase-defined genotyping of both alleles of a gene or genomic region of a subject (see Title and Abstract), comprising amplifying a sample of human genomic DNA encoding a gene or genomic region, thereby forming a plurality of amplicons (see page 2, column 2, paragraphs 2-3); fragmenting the amplicons to give a plurality of fragments about 200 to about 800 nucleotides long (see page 14, column 1, paragraph 3); sequencing the fragments using next-generation sequencing such as sequencing-by-synthesis (via the use of the MiSeq sequencer (Illumina)) (see Abstract; page 2, column 2, paragraph 2; page 14, column 1, paragraph 3), thereby generating a plurality of overlapping partial nucleotide sequences (see paragraph bridging pages 3-4); aligning the overlapping partial nucleotide sequences to determine a contiguous composite nucleotide sequence encoding the gene or genomic region (see paragraph bridging pages 3-4; Figure 2); comparing the contiguous composite nucleotide sequences to a library of reference genomic sequences encoding the gene or genomic region (see page 10, column 2, paragraph 2); and identifying each contiguous composite nucleotide sequence as either (i) a sequence encoding the known/original gene or genomic region, or (ii) a sequence encoding a variant of the gene or genomic region (see page 10, column 1, paragraph 1; page 10, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute Sanger-based sequencing (i.e., first-generation sequencing) used in the method of Chen et al. with next-generation sequencing such as sequencing-by-synthesis as taught by Hosomichi et al. thus arriving at the instantly claimed invention, because: 1) the use of next-generation sequencing such as sequencing-by-synthesis would enable phase-defined genotyping of both alleles of the glycosyltransferase (ABO) locus resulting in higher resolution and better accuracy (see Hosomichi et al., Abstract; page 13, paragraph bridging columns 1-2); and 2) the use of next-generation sequencing such as sequencing-by-synthesis would also offer the benefits of high throughput and cost efficiency (see Hosomichi et al., Abstract; page 13, paragraph bridging columns 1-2).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 3
The method according to Chen et al. in view of Hosomichi et al., wherein each amplicon comprises DNA encoding exon 6, intron 6, and exon 7 of the ABO locus (see Chen et al., page 971, column 1, last paragraph: “Amplification of the ABO exon 6 to 7 and adjacent introns [which would necessarily include intron 6] were carried out…”).
Regarding claims 4-5
The method according to Chen et al. in view of Hosomichi et al., wherein the fragments are about 200 to about 500 nucleotides (e.g., 500 nucleotides) long or about 300 to about 400 nucleotides (e.g., 500 nucleotides) long (see Hosomichi et al., page 14, column 1, paragraph 3).
Regarding claim 8
The method according to Chen et al. in view of Hosomichi et al., further comprising end-repairing the fragments (e.g., adding adaptors to the fragments) (see Hosomichi et al., page 3, column 2, paragraph 1; page 14, column 1, paragraph 3).
Regarding claims 9-11
The method according to Chen et al. in view of Hosomichi et al., further comprising labeling each fragment, prior to sequencing, with one source label (e.g., individual tag or gene-specific index), wherein the source label is an oligonucleotide label (see Hosomichi et al., page 3, column 2, paragraph 1).
Regarding claim 13
The method according to Chen et al. in view of Hosomichi et al., further comprising sequencing the at least one source label (see Hosomichi et al., page 4, column 2, paragraph 2; page 14, column 1, paragraph 3 – column 2, paragraph 2).
Regarding claim 14
The method according to Chen et al. in view of Hosomichi et al., further comprising attaching to each fragment, prior to sequencing, an oligonucleotide (e.g., adaptor) complementary to a sequencing primer (see Hosomichi et al., page 3, column 2, paragraph 1; page 14, column 1, paragraph 3).
Regarding claim 16
The method according to Chen et al. in view of Hosomichi et al., wherein the method is performed in a multiplex manner (see Hosomichi et al., Abstract; page 2, column 2, paragraph 2; page 13, paragraph bridging columns 1-2).
Regarding claim 17
The method according to Chen et al. in view of Hosomichi et al., further comprising assigning an ABO phenotype to the subject based on the phase-defined genotype of the ABO locus of the subject (see Chen et al., page 972, column 1, paragraph 3).

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Medical Journal 2014, 127(5):971-972) in view of Hosomichi et al. (BMC Genomics 2013, 14:355) as applied to claim 1 above, and further in view of Bunce et al. (US 2013/0115601 A1).
Chen et al. in view of Hosomichi et al. teach the method of claim 1 as discussed above.  Chen et al. in view of Hosomichi et al. do not specifically disclose the feature of multiplexing ABO genotyping with genotyping of at least one human leukocyte antigen (HLA) locus of the same subject.
However, Bunce et al. teach that, for the purpose of matching donor and recipient during tissue or organ transplantation, it’s routine to perform both ABO/blood genotyping and HLA genotyping (see paragraphs [0006]-[0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Chen et al. in view of Hosomichi et al. to include HLA genotyping for the purpose of matching donor and recipient during tissue or organ transplantation as taught by Bunce et al. thus arriving at the instantly claimed invention (wherein the steps of performing HLA genotyping are thoroughly taught by Hosomichi et al.), because performing both ABO/blood genotyping and HLA genotyping would help donor and recipient matching for tissue or organ transplantation.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

11.	Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Medical Journal 2014, 127(5):971-972) in view of Hosomichi et al. (BMC Genomics 2013, 14:355) as applied to claim 1 above, and further in view of Sayer et al. (WO 2015/085350 A1).
Chen et al. in view of Hosomichi et al. teach the method of claim 1 as discussed above, wherein the fragmenting step is a transposase-mediated fragmenting step (see Hosomichi et al., page 14, column 1, paragraph 3).  Chen et al. in view of Hosomichi et al. do not specifically disclose the alternative way of fragmenting via acoustical shearing.
However, Sayer et al. teach that nucleic acid fragments used for sequencing may be alternatively generated by sonication (i.e., acoustical shearing) or other suitable fragmenting technique known in the art (see paragraph bridging pagers 11-12).  Sayer et al. further teach that the fragmenting step can be performed so as to generate nucleic acid fragments having a desired average length of about 200 bp, about 300 bp, about 400 bp, about 500 bp, about 600 bp, about 700 bp, or about 800 bp (see paragraph bridging pagers 11-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to alternatively use sonication-based fragmenting (i.e., acoustical shearing), as taught by Sayer et al., in the method of Chen et al. in view of Hosomichi et al. thus arriving at the instantly claimed invention, because: 1) sonication-based fragmenting is an art-recognized alternative way of fragmenting nucleic acids; 2) substituting equivalents known for the same purpose (i.e., fragmenting nucleic acids) is prima facie obvious (see MPEP 2144.06.II).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
12.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675